Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This case is being examined in the Pro Se Examination Unit (Art Unit 3649). Please do not hesitate to contact Examiner Josh Kennedy at 571-272-8297 if you have any questions regarding this correspondence and/or replying.  If you cannot reach me, please leave a voicemail and I will try to return your call within 24 hours.

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 2/11/2021 is acknowledged.  
Applicant states on Page 2 of the Remarks section of the reply that species of Groups I and II are obvious variants of each other.  Therefore, these two groups have been examined together as such.  
Claims 20-31 have been withdrawn.
Claims 1-19, 32, and 33 have been examined.


Allowable Subject Matter
Claims 1-19, 32, and 33 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth below in this Office action.  The following independent claims drafted by the examiner and considered to distinguish patentably over the art of record and overcome the aforementioned rejections under 35 U.S.C. 112(b) in this application, are presented to applicant for consideration: 


a curved bar having first and second horizontal bars and a ventral bar attached transversely thereto;
said first horizontal bar being connected at a first end of said curved bar, said ventral end connected at a second end of said curved bar and said second horizontal bar being between said first and second ends of said curved bar, 
said first and second horizontal bar having rubber pegs respectively mounted at each of the lateral ends thereof configured to rest against a door frame;
said ventral bar further comprising: 
rubber pegs mounted medially on said ventral bar; 
two slots along a length of said ventral bar on each side of said medially mounted pegs; the slots having “T” shaped apertures spaced along said slots, said apertures having a top arm with depending arm extending vertically down, at each lateral end of said top arm; 
a locking cap at each lateral end thereof; 
a cavity with two springs housed within said cavity;
said springs supported by means for compressing said springs, said means will be placed at the lateral ends of each said spring; 
two handgrips, each handgrip movably mounted to a respective slot of said two slots against a bias of a respective spring of said two springs such that the handgrips are configured to travel within the slots on a horizontal plane and are configured to rotate up or down on vertical plane within said “T” shaped apertures to lock said handgrips in place; and


12. A fitness device comprising:
a curved bar having first and second horizontal bars and a ventral bar attached transversely thereto;
said first horizontal bar being connected at a first end of said curved bar, said ventral end connected at a second end of said curved bar and said second horizontal bar being between said first and second ends of said curved bar, 
said first and second horizontal bar having rubber pegs respectively mounted at each of the lateral ends thereof configured to rest against a door frame;
said ventral bar further comprising: 
rubber pegs mounted medially on said ventral bar; 
two slots along a length of said ventral bar on each side of said medially mounted pegs; the slots having “T” shaped apertures spaced along said slots, said apertures having a top arm with depending arm extending vertically down, at each lateral end of said top arm; 
a locking cap at each lateral end thereof; 
a cavity with two springs housed within said cavity;
said springs supported by means for compressing said springs, said means will be placed at the lateral ends of each said spring; 
two handgrips, each handgrip movably mounted to a respective slot of said two slots against a bias of a respective spring of said two springs such that the handgrips are configured to travel within the slots on a horizontal plane and are configured to rotate 
said handgrips each having an indentation on an outer surface thereof; and
tracks on a top surface of said ventral bar and bottom surface of said ventral bar, to stabilize and support movement of hand grips along said ventral bar;
	a lower back apparatus mounted to said indentations allowing a user to apply force to said springs causing the user to descend and extend their lower back, once fully extended the user will ascend back to starting position with the assistance from said springs decompressing.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19, 32, and 33 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. For example, but not limited to:
There are a number of antecedent basis throughout the claims which result in a lack of clarity of the recited structural features (For example, but not limited to: "the lateral or 
The first time an article is set forth in the claims it must be preceded by 'a' or 'an' and each subsequent instance of the article (using the same nomenclature) must be preceded by 'the' or 'said'.  There are numerous errors throughout the claims. Correction is required.
Throughout the claims, the use of the phrase “will be/have” makes it unclear as to whether or not the limitation associated therewith is actually required.  More positive/inclusive language is required (e.g. “Claim 3. The fitness device of claim 1, further comprising at least six rubber pegs…”).
Claim 1 in initially sets forth “at least one ventral bar”, but then subsequently only makes references “ventral bar” or “said ventral bar”.  The claim must be corrected for consistency: either the initial phrase should be --a ventral bar-- or each subsequent use should be --said at least one ventral bar--.
The claims incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: 
How each spring is “used by its respected handgrip”.  Further, are these handgrips the same as the ‘handgrips assigned to said ventral bar’? Clarification is required.
As to claim 3, it is unclear as to whether all of the rubber pegs are attached to each of the horizontal and ventral bars, or if a single rubber peg of the at least six rubber pegs are attached to each of the ends of the ends of each of the horizontal and ventral bars.

Note the format of the claims in the patent(s) cited.


(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

CLAIM INTERPRETATION

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function. 

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. § 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that § 112(f) (pre-AIA  § 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke § 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke § 112(f) except as otherwise indicated in an Office action. 

Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim 1 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: spring caps with a protuberance at the lateral ends of ventral bar which will aid in compressing springs.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The Examiner has cited several references, such as US Patent Application Publications 2012/0115683 and 20130196824 which disclose pull up bars with sliding handgrips, that may be considered to anticipate or make obvious the claimed invention and potential claims based on the written specification. It is strongly recommended that applicant consider these references. 
A glossary of terms used in this action can be found on the USPTO website at:
http://www.uspto.gov/learning-and-resources/glossary#
When responding to this action, please keep the following in mind:
A proper reply requires a specific format for any amendments.  A USPTO Sample Reply to Office actions can be found at: http://www.uspto.gov/sites/default/files/web/offices/pac/dapp/opla/preognotice/formatrevamdtprac.pdf
Also, please see MPEP 714(II)(C) for additional guidance on making a proper amendment to the claims.  Applicant is urged to follow proper amendment practice to avoid any delays in prosecution.  
Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.
All amendments of the drawings or specification, and all additions thereto must not include new matter beyond the original disclosure. Matter not found in either, involving a departure from or an addition to the original disclosure, cannot be added to the application even if supported by a supplemental oath or declaration, and can be shown or claimed only in a separate application.  
Pay close attention to any time periods for response and fees set forth in this action.  Fees and time periods cannot be waived.
All formal replies to Office Actions must be submitted via:
Mail (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0092.pdf), 
Fax (including this form: http://www.uspto.gov/sites/default/files/web/forms/sb0097.pdf) or 
EFS web.  Formal replies cannot be submitted via e-mail.  
Sign all submissions (on the last page). Please note that a proper s- signature requires Applicant’s name within forward slashes and the signer’s name must be: 
(A) Presented in printed or typed form preferably immediately below or adjacent the S-signature, and 
(B) Reasonably specific enough so that the identity of the signer can be readily recognized.
For example: 
    PNG
    media_image1.png
    80
    108
    media_image1.png
    Greyscale
 or 
    PNG
    media_image2.png
    77
    145
    media_image2.png
    Greyscale


The USPTO understands Internet E-mail communications may be more convenient for the applicants, however, communication via Internet e-mail proses risks to information confidentiality.  The USPTO will NOT respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122 without a signed written authorization by applicant in place.  For the applicant’s convenience, the examiner has included a template for authorizing email communications with the examiner if email communication is preferred 

________________________________________________________________________
IN THE UNITED STATES PATENT AND TRADEMARK OFFICE


Application Number: 

Filing Date: 

Title: 
Examiner Name: Joshua T. Kennedy

Art Unit: 3649

      *           *           *           *           *           *           *           *         *           *


Date:

Commissioner for Patents
P.O. Box 1450
Alexandria, VA  22313-1450

AUTHORIZATION FOR ELECTRONIC COMMUNICATION
Sir:

Recognizing that Internet communications are not secure, I/we hereby authorize the USPTO to communicate with me/us concerning any subject matter of this application by electronic mail. I/We understand that a copy of these communications will be made of record in the application file.

Respectfully submitted, 


By: ______________________________________


Email Address: 


________________________________________________________________________

Applicant is encouraged to contact the Examiner if a more detailed explanation of this Office action is desired.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA T KENNEDY whose telephone number is (571)272-8297.  The examiner can normally be reached on M-F 7a-4:30p MST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSHUA T KENNEDY/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        3/3/2021